                           Case 3:19-cv-00114-SK Document 47 Filed 01/09/19 Page 1 of 4
                                                                                                 CLOSED,IFPGR,MIDP,STD
                                         U.S. District Court
                               DISTRICT OF ARIZONA (Phoenix Division)
                           CIVIL DOCKET FOR CASE #: 2:18−cv−01714−DGC

Brittain,et al v. Twitter Incorporated                                       Date Filed: 06/05/2018
Assigned to: Judge David G Campbell                                          Date Terminated: 01/04/2019
Demand: $1,000,000,000                                                       Jury Demand: Plaintiff
Related Case: 2:18−cv−02366−GMS                                              Nature of Suit: 440 Civil Rights: Other
Cause: 42:1981 Civil Rights                                                  Jurisdiction: Federal Question
Plaintiff
Craig R Brittain                                            represented by Craig R Brittain
an individual and U.S. Senate candidate in                                 8625 E Sharon Dr.
Arizona in the 2018 Federal Elections                                      Scottsdale, AZ 85260
                                                                           602−502−5612
                                                                           Email: craigrbrittain@gmail.com
                                                                           PRO SE

Plaintiff
Brittain For US Senate                                      represented by Brittain For US Senate
a principal campaign committee, and on behalf                              c/o Craig R Brittain
of all similarly affected users of Twitter                                 8625 E Sharon Dr.
                                                                           Scottsdale, AZ 85260
                                                                           602−502−5612
                                                                           Email: craigrbrittain@gmail.com
                                                                           PRO SE


V.
Defendant
Twitter Incorporated                                        represented by Jean−Jacques Cabou
a California corporation                                                   Perkins Coie LLP − Phoenix, AZ
                                                                           P.O. Box 400
                                                                           Phoenix, AZ 85001−0400
                                                                           602−351−8000
                                                                           Fax: 602−648−7000
                                                                           Email: jcabou@perkinscoie.com
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


 Date Filed        #    Docket Text

 06/05/2018       Ï1    COMPLAINT filed by Craig R Brittain, Brittain For US Senate.(HLA) (Entered: 06/06/2018)

 06/05/2018       Ï2    APPLICATION To Proceed In District Court Without Prepaying Fees Or Costs (Long Form) by
                        Craig R Brittain. (HLA) (Entered: 06/06/2018)

 06/05/2018       Ï3    REQUEST BY NON−PRISONER PRO SE PARTY FOR ELECTRONIC NOTICING filed by
                        Craig R Brittain. Pro se parties must promptly notify the Clerks Office, in writing, if there is a
                    Case 3:19-cv-00114-SK Document 47 Filed 01/09/19 Page 2 of 4
                    change in designated e−mail address or mailing address. (HLA) (Entered: 06/06/2018)

06/05/2018    Ï4    This case has been assigned to the Honorable Bridget S Bade. All future pleadings or documents
                    should bear the correct case number: CV−18−1714−PHX−BSB. Magistrate Election form attached.
                    (Attachments: # 1 Magistrate Consent Form Instructions)(HLA) (Entered: 06/06/2018)

06/06/2018    Ï5    NOTICE TO THE PARTIES − The Court is participating in the Mandatory Initial Discovery Pilot
                    (MIDP) and this case is subject to that pilot. The key features and deadlines are set forth in the
                    attached Notice which includes General Order 17−08. Also attached is a checklist for use by the
                    parties. All parties must respond to the mandatory initial discovery requests set forth in the General
                    Order before initiating any further discovery in this case. Please note: The discovery obligations in
                    the General Order supersede the disclosures required by Rule 26(a)(1). Any party seeking
                    affirmative relief must serve a copy of the attached documents (Notice to Parties, including General
                    Order 17−08 and MIDP Checklist) on each new party when the Complaint, Counterclaim,
                    Crossclaim, or Third−Party Complaint is served. (HLA) (Entered: 06/06/2018)

06/06/2018    Ï6    NOTICE TO SELF−REPRESENTED LITIGANT re informational documents attached: (1) Notice
                    to Self−Represented Litigant, (2) Federal Court Self−Service Clinic Flyer, (3) Fed. R. Civ. P. 5.2,
                    and (4) Notice and Request re Electronic Noticing. (HLA) (Entered: 06/06/2018)

06/19/2018    Ï8    Party Elects Assignment of Case to District Judge Jurisdiction. This is a TEXT ENTRY ONLY.
                    There is no PDF document associated with this entry. (MAP) (Entered: 06/20/2018)

06/19/2018   Ï 10   MOTION to Allow Electronic Filing by a Party Appearing Without an Attorney by Craig R
                    Brittain, Brittain For US Senate. (MSA) (Entered: 06/21/2018)

06/19/2018   Ï 11   *NOTICE of Service of Responses to Mandatory Initial Discovery (MIDP)/Mandatory Initial
                    Discovery Process filed by Plaintiff (MSA) *Modified on 6/25/2018 to correct event; NEF
                    regenerated (MSA)(CEI). (Entered: 06/21/2018)

06/20/2018    Ï9    MINUTE ORDER: Pursuant to Local Rule 3.7(b), a request has been received for a random
                    reassignment of this case to a District Judge. FURTHER ORDERED Case reassigned by random
                    draw to Judge David G. Campbell. All further pleadings/papers should now list the following
                    COMPLETE case number: CV−18−1714−PHX−DGC. This is a TEXT ENTRY ONLY. There is
                    no PDF document associated with this entry. (MAP) (Entered: 06/20/2018)

06/22/2018   Ï 12   ORDER −Plaintiff's 2 Application to Proceed in Forma Pauperis is granted. Plaintiff's 1 Complaint
                    is dismissed without prejudice. Plaintiff's 10 Motion to Allow Electronic Filing is denied. Plaintiff
                    shall have until July 11, 2018, to file an amended complaint. If Plaintiff fails to file an amended
                    complaint by that date, the Court will instruct the clerk to dismiss this case and close the file.
                    Signed by Judge David G Campbell on 6/22/18. (MSA) (Entered: 06/22/2018)

06/26/2018   Ï 13   AMENDED COMPLAINT against Twitter Incorporated filed by Craig R Brittain, Brittain For US
                    Senate.(SLQ) (Entered: 06/27/2018)

07/27/2018   Ï 14   MOTION for Preliminary Injunction by Craig R Brittain. (DXD) (Entered: 07/27/2018)

08/31/2018   Ï 15   MOTION for Reconsideration re: 12 Order on Motion to Allow Electronic Filing, MOTION for
                    Expedited Service/Personal or Third Party Process of Service by Craig R Brittain, Brittain For US
                    Senate. (REK) (Entered: 09/04/2018)

09/10/2018   Ï 16   MOTION to Reassign Case (Titled: Motion for Change of Judge) by Craig R Brittain, Brittain For
                    US Senate. (REK) (Entered: 09/10/2018)

09/28/2018   Ï 17   ORDER: Plaintiff's motion for expedited service/personal or third party process of service and
                    motion for reconsideration 15 is denied. The deadline for Plaintiff to properly serve his summons,
                    amended complaint, notice to the parties regarding the Mandatory Initial Discovery Pilot, and
                    motion for preliminary injunction, on Defendant is extended to November 27, 2018. Signed by
                    Case 3:19-cv-00114-SK Document 47 Filed 01/09/19 Page 3 of 4
                    Senior Judge David G Campbell on 9/27/2018. (REK) (Entered: 09/28/2018)

10/04/2018     Ï    Summons Issued as to Twitter Incorporated at counter to plaintiff. (BAS) This is a TEXT ENTRY
                    ONLY. There is no PDF document associated with this entry. (Entered: 10/04/2018)

10/05/2018   Ï 18   ORDER denying Plaintiff's 16 Motion to for Change of Judge. See document for complete details.
                    Signed by Senior Judge David G Campbell on 10/5/18. (MSA) (Entered: 10/05/2018)

10/23/2018   Ï 19   SERVICE EXECUTED filed by Craig R Brittain, Brittain For US Senate: Rule 4 Waiver of
                    Service of Summons. Waiver sent on 10/10/18 to Twitter Incorporated. (Attachments: # 1 Notice of
                    Lawsuit and Request to Waive Service of a Summons)(SLQ) (Entered: 10/23/2018)

10/26/2018   Ï 20   ORDER SETTING RULE 16 CASE MANAGEMENT CONFERENCE − Pursuant to Rule 16 of
                    the Federal Rules of Civil Procedure, a Case Management Conference is set for December 13, 2018
                    at 4:30 p.m. in Courtroom 603, Sandra Day O'Connor U.S. Federal Courthouse, 401 W.
                    Washington St., Phoenix, Arizona 85003−2151. (See document for complete details). Signed by
                    Senior Judge David G Campbell on 10/26/18. (SLQ) (Entered: 10/26/2018)

11/02/2018   Ï 21   NOTICE of Appearance by Jean−Jacques Cabou on behalf of Twitter Incorporated. (Cabou,
                    Jean−Jacques) (Entered: 11/02/2018)

11/02/2018   Ï 22   *MOTION to Change Venue/Transfer Case by Twitter Incorporated. (Associated Cases:
                    CV−18−01714−PHX−DGC) (Cabou, Jean−Jacques) *Modified on 11/5/2018 to correct motion
                    type (ATD). (Entered: 11/02/2018)

11/02/2018   Ï 23   *DECLARATION of Courtney Smith re: 22 MOTION to Change Venue/Transfer Case by
                    Defendant Twitter Incorporated. (Cabou, Jean−Jacques) *Modified text on 11/5/2018 (ATD).
                    (Entered: 11/02/2018)

11/02/2018   Ï 24   Corporate Disclosure Statement by Twitter Incorporated. (Cabou, Jean−Jacques) (Entered:
                    11/02/2018)

11/05/2018   Ï 25   *Additional Attachments to Main Document re: 22 MOTION to Change Venue/ Transfer Case by
                    Defendant Twitter Incorporated. (Cabou, Jean−Jacques) *Modified text on 11/5/2018 (ATD).
                    (Entered: 11/05/2018)

11/05/2018   Ï 26   NOTICE TO FILER OF DEFICIENCY re: 21 Notice of Appearance, 22 MOTION to Change
                    Venue/Transfer Case, 23 Declaration, 24 Corporate Disclosure Statement and 25 Additional
                    Attachments to Main Document filed by Twitter Incorporated. Documents are not in compliance
                    with LRCiv 7.1(a)(3) − Party names must be capitalized using proper upper and lower case type.
                    No further action is required. This is a TEXT ENTRY ONLY. There is no PDF document
                    associated with this entry. (ATD) (Entered: 11/05/2018)

11/05/2018   Ï 27   RESPONSE to Motion re: 22 Motion to Change Venue/Transfer Case and MOTION to Compel
                    (Request for Hearing) by Craig R Brittain. (ATD) (Entered: 11/06/2018)

11/08/2018   Ï 28   RESPONSE in Opposition re: 14 MOTION for Preliminary Injunction filed by Twitter
                    Incorporated. (Cabou, Jean−Jacques) (Entered: 11/08/2018)

11/08/2018   Ï 29   DECLARATION of Ryan Mrazik re: 28 Response in Opposition to Motion by Defendant Twitter
                    Incorporated. (Attachments: # 1 Exhibit)(Cabou, Jean−Jacques) (Entered: 11/08/2018)

11/13/2018   Ï 30   REPLY to Response to Motion re: 22 MOTION to Change Venue/Transfer Case filed by Twitter
                    Incorporated. (Cabou, Jean−Jacques) (Entered: 11/13/2018)

11/13/2018   Ï 31   RESPONSE in Opposition re: 27 MOTION to Compel filed by Twitter Incorporated. (Cabou,
                    Jean−Jacques) (Entered: 11/13/2018)
                    Case 3:19-cv-00114-SK Document 47 Filed 01/09/19 Page 4 of 4
11/13/2018   Ï 32   SUPPLEMENT re: 27 Response to Motion, REPLY to Response to Motion re: 14 MOTION for
                    Preliminary Injunction, WITHDRAWAL OF DOCUMENT re: 14 MOTION for Preliminary
                    Injunction by Plaintiff Craig R Brittain. (DXD) (Entered: 11/16/2018)

11/26/2018   Ï 33   Sur−Reply to 30 Reply to Response to Motion, and REPLY to Response to Motion re: 27
                    MOTION to Compel filed by Brittain For US Senate. (EJA) (Entered: 11/27/2018)

11/30/2018   Ï 34   *MOTION to Stay or, in the Alternative, MOTION to Extend Deadlines for Answer and Mandatory
                    Initial Discovery Pilot Responses by Twitter Incorporated. (Attachments: # 1 Exhibit, # 2 Text of
                    Proposed Order)(Cabou, Jean−Jacques). *Added MOTION for Extension of Time to File Answer
                    on 12/3/2018 (EJA). (Entered: 11/30/2018)

11/30/2018   Ï 35   DECLARATION of Ryan T. Mrazik re: 34 MOTION to Stay or, in the Alternative, Extend
                    Deadlines for Answer and Mandatory Initial Discovery Pilot Responses by Defendant Twitter
                    Incorporated. (Attachments: # 1 Exhibit)(Cabou, Jean−Jacques) (Entered: 11/30/2018)

12/03/2018   Ï 36   RESPONSE to Motion re: 34 MOTION to Stay or, in the Alternative, MOTION to Extend
                    Deadlines for Answer and Mandatory Initial Discovery Pilot Responses filed by Craig R Brittain.
                    (EJA) (Entered: 12/04/2018)

12/03/2018   Ï 37   Rule 26(f) Report for Mandatory Initial Discovery Pilot (MIDP) filed by Plaintiff Craig R Brittain.
                    (EJA) (Entered: 12/04/2018)

12/03/2018   Ï 38   MOTION for Contempt by Craig R Brittain. (EJA) (Entered: 12/04/2018)

12/05/2018   Ï 39   REPLY to Response to Motion re: 34 MOTION to Stay or, in the Alternative, Extend Deadlines for
                    Answer and Mandatory Initial Discovery Pilot Responses MOTION for Extension of Time to File
                    Answer filed by Twitter Incorporated. (Cabou, Jean−Jacques) (Entered: 12/05/2018)

12/06/2018   Ï 40   OBJECTION re: 37 Rule 26(f) Report re MIDP by Defendant Twitter Incorporated. (Cabou,
                    Jean−Jacques) (Entered: 12/06/2018)

12/06/2018   Ï 41   DECLARATION of Ryan T. Mrazik in Support of Objection to Case Management Report by
                    Defendant Twitter Incorporated. (Cabou, Jean−Jacques) (Entered: 12/06/2018)

12/10/2018   Ï 42   ORDER granting 34 Defendant's motion to extend. Plaintiff's motion for contempt (Doc. 38 ) is
                    denied. The Rule 16 Case Management Conference set for December 13, 2018 at 4:30 p.m. is
                    vacated. Signed by Senior Judge David G Campbell on 12/7/18. (EJA) (Entered: 12/10/2018)

12/10/2018   Ï 43   *MOTION to Dismiss for Failure to State a Claim by Twitter Incorporated. (Attachments: # 1
                    Exhibit)(Cabou, Jean−Jacques) *Modified to correct event type on 12/11/2018 (EJA). (Entered:
                    12/10/2018)

12/10/2018   Ï 44   SUR−REPLY to 39 Reply to Response to Motion, RESPONSE to 40 Objection, RESPONSE to 41
                    Declaration, MOTION to Strike, MOTION to Disqualify Counsel by Craig R Brittain. (EJA)
                    (Entered: 12/11/2018)

12/21/2018   Ï 45   RESPONSE in Opposition re: 44 MOTION to Strike 39 Reply to Response to Motion, 40
                    Objection, 41 Declaration MOTION to Disqualify Counsel filed by Twitter Incorporated. (Cabou,
                    Jean−Jacques) (Entered: 12/21/2018)

01/04/2019   Ï 46   ORDER: Defendant's motion to transfer venue (Doc. 22 ) is granted. Plaintiffs' motion to compel
                    (Doc. 27 ) is denied. The clerk is directed to transfer this case to the United States District Court for
                    the Northern District of California. Signed by Senior Judge David G Campbell on 1/4/2019. (EJA)
                    (Entered: 01/04/2019)
